Case 1:20-cv-02753-JMS-MPB Document 1-1 Filed 10/23/20 Page 1 of 7 PagelD #: 5

48C03-2009-CT-000148 Filed: 9/10/2020 a
Madison Circuit Court 3 Madison County, Indiana
STATE OF INDIANA ) IN THE SUPERIOR COURT OF
) SS: MADISON COUNTY
COUNTY OF MADISON _ )
KREG Z. ANDERSON )
Plaintiff
Vv.

DAKOTA M. FOSTER CAUSE NO.

and
THE SYGMA NETWORK, INC.

serve: United States Corporation Company
135 North Pennsylvania Street
Suite 1610
Indianapolis, IN 46204

ee

Defendants

COMPLAINT AND DEMAND FOR JURY TRIAL

Comes now the Plaintiff, Kreg Z. Anderson by and through counsel, and for his Complaint
and causes of action against Defendants Dakota M. Foster and The Sygma Network, Inc., hereby
states as follows:

ALLEGATIONS COMMON TO ALL COUNTS

l. Plaintiff Kreg Z. Anderson, is, and was at all times relevant herein, a resident of
Hancock County, State of Indiana.

2. That Defendant, The Sygma Network, Inc. (hereinafter also referred to as
“Sygma’”), is and was at all times relevant herein a domestic for-profit corporation engaged in the

business of trucking services, is authorized to do business, and is doing business in the State of
Case 1:20-cv-02753-JMS-MPB Document 1-1 Filed 10/23/20 Page 2 of 7 PagelD #: 6

Ohio whose registered agent is United States Corporation System Company, with and address of
135 North Pennsylvania Street, Ste. 1610, Indianapolis, Indiana 46204.

3. Defendant Dakota M. Foster, upon information or belief is or at all times relevant
was a resident of Wayne County, State of Michigan.

4. The incident giving rise to this action occurred in Madison County, Indiana, and
the damages are in excess of the jurisdictional limits of this Court.

3, That on or about the 8th day of November, 2018, Plaintiff Kreg Z. Anderson was
operating his vehicle with all due care on a public roadway in Anderson, Madison County, Indiana.

6. That on that date and at the place set forth above, Dakota M. Foster was operating
his vehicle in such a negligent manner so as to cause a collision with the Plaintiffs’ vehicle, thereby
causing Plaintiff to suffer past medical damages, bodily injury, past pain and suffering, future
medical damages, future pain and suffering, and property damages.

i That Defendant Dakota M. Foster was operating his vehicle in such a negligent
manner as to cause it to collide with the vehicle containing the Plaintiff, thereby causing Plaintiff
to suffer serious bodily injury.

CLAIMS AGAINST DAKOTA M. FOSTER
COUNT I: NEGLIGENCE

8. Plaintiff adopts and reiterates each and every allegation as if set out fully herein
and incorporates the same by reference.

9, That as a direct and proximate result of the negligence of Defendant Dakota M.
Foster in operating his motor vehicle, Plaintiff was caused to suffer serious bodily injuries, and
because of the bodily injuries sustained by Plaintiff, he has been caused to suffer pain, suffering,
mental anguish and inconvenience and will continue to suffer such pain, suffering, mental anguish

and inconvenience in the future.
Case 1:20-cv-02753-JMS-MPB Document 1-1 Filed 10/23/20 Page 3 of 7 PagelD #: 7

10. That as a direct result of the negligence of Defendant Dakota M. Foster in operating
his motor vehicle, Plaintiff have incurred, and will incur in the future, medical expenses and
physician expenses.

11. That as a direct and proximate result of the negligence of Dakota M. Foster in
operating his motor vehicle, Plaintiff has been caused to suffer damages in excess of the
jurisdictional limits of this Court.

CLAIMS AGAINST THE SYGMA NETWORK, INC.
COUNT Il: NEGLIGENCE

12. Plaintiff adopts and reiterates each and every allegation as if set out fully herein
and incorporates the same by reference.

13. That on the date and time of the negligent actions of the Defendant, Dakota M. Foster
was acting within the course and scope of his employment with Defendant, The Sygma Network,
Inc.

14. That on the date and time of the negligent actions of the Defendant, Dakota M. foster,
was acting with individual discretion in the operation of the vehicle he was driving.

15. As a direct and proximate result of the negligence of Defendant Dakota M. Foster in

operating the vehicle, Plaintiff sustained bodily injury.

16. That Defendant The Sygma Network, Inc. knew, or should have known, through the use
of ordinary care when it hired and retained Defendant Dakota M. Foster that Defendant Dakota
M. Foster was a negligent and/or careless driver.

17. That Defendant The Sygma Network, Inc. had a duty to ensure that its drivers are
properly trained, licensed, and qualified to operate commercial vehicles. The Sygma Network, Inc.
failed to properly train and/or supervise Defendant, Dakota M. Foster to safely operate the vehicle

he was operating.
Case 1:20-cv-02753-JMS-MPB Document 1-1 Filed 10/23/20 Page 4 of 7 PagelD #: 8

18. The Sygma Network, Inc. failed to have basic safety precautions in place to prevent its
driver from entering into other lanes safely when making turns.

19. As direct proximate result of the negligence of the Defendant Dakota M. Foster in
operating the vehicle in the scope of his employment, the doctrine of respondeant superior
applies.

CLAIMS AGAINST THE SYGMA NETWORK, INC.
COUNT Il: RESPONDEAT SUPERIOR

20. Plaintiff adopts and reiterates each and every allegation as if set out fully herein and
incorporates the same by reference.

21. Upon information and belief, on the date set forth above, Defendant Foster was employed
by Defendant Sygma, and was operating the vehicle within the course and scope of his
employment with said Defendant.

22. That at all times relevant herein Defendant Foster was acting within the course and scope
of his employment with Defendant Sygma.

23. As a direct and proximate result of the negligence of Defendant Dakota Foster in
operating the vehicle in the course and scope of his employment, the doctrine of Respondeat
Superior applies and transfers liability to Defendant Sygma.

COUNT Ill: NEGLIGENT HIRING AND RETENTION

24. Plaintiff adopts and reiterates each and every allegation as if set out fully herein and

incorporates the same by reference.

25. That Defendant Sygma knew, or should have known, through the use of ordinary care

when it hired Defendant Foster that Defendant Foster was a negligent and/or careless driver.

26. That Defendant Sygma, upon the use of ordinary care in determining that Defendant

Foster was a negligent and/or careless driver, was negligent in retaining Defendant Foster as
Case 1:20-cv-02753-JMS-MPB Document 1-1 Filed 10/23/20 Page 5 of 7 PagelD #: 9

an employee and allowing said employee to continue to use its motor vehicle in such a negligent
manner so as to cause it collide with the vehicle operated by the Plaintiff, thereby causing Plaintiff
to suffer bodily injuries.

27. That as a direct and proximate result of the negligence of Defendant Sygma in hiring
and/or retaining Defendant Foster, Plaintiff was caused to suffer serious bodily injury and because
of the bodily injuries sustained by Plaintiff, Plaintiff has sustained severe and permanent bodily
injury; has incurred and will continue to incur medical bills and expenses; has suffered and will
continue to suffer pain, suffering, mental anguish and inconvenience; has incurred lost wages and
will continue to lose wages; and has incurred a permanent impairment of her power to labor and
earn money.

COUNT IV: NEGLIGENT SUPERVISION AND TRAINING

28. Plaintiff adopts and reiterates each and every allegation as if set out fully herein and
incorporates the same by reference.

29. That Defendant Sygma had a duty to ensure that its drivers are properly trained, licensed,
and qualified to operate commercial vehicles.

30. That Defendant Sygma failed to properly train and/or supervise Defendant Foster to safely
operate the vehicle that he was driving on the aforementioned date.

31. That as a direct and proximate result of the negligence of Defendant Sygma in failing to
properly train and/or supervise Defendant Foster, Plaintiff was caused to suffer serious bodily
injury and because of the bodily injuries sustained by Plaintiff, Plaintiff has sustained severe and
permanent bodily injury; has incurred and will continue to incur medical bills and expenses; has
suffered and will continue to suffer pain, suffering, mental anguish and inconvenience; has

incurred lost wages and will continue to lose wages; and has incurred a permanent impairment of
Case 1:20-cv-02753-JMS-MPB Document 1-1 Filed 10/23/20 Page 6 of 7 PagelD #: 10

her power to labor and earn money.

WHEREFORE, the Plaintiff Kreg Z. Anderson demand judgment against Defendants The
Sygma Network Inc. and Dakota M. Foster as follows:

1. Judgment for compensatory damages in an amount in excess of the amount
necessary to invoke the jurisdiction of this court and reasonably calculated to compensate Plaintiff
Kreg Z. Anderson for his damages, to include:

a. Past and future medical expenses;
b. Past and future physical and mental pain, suffering, anguish and inconvenience;
c. Lost wages; and
d. Diminished capacity to labor and earn income.
2. Prejudgment interest;
3. Interest on any amount to which Plaintiff may be adjudicated to be entitled to accrue

from the date of the filing of this action until paid;

4, Costs herein expended;
5. Attorneys fees;
6. Punitive damages;

7. Trial by jury; and
8. Any and all other appropriate relief to which Plaintiffs may appear to be justly

entitled.

Respectfully Submitted,

/s/ Kaitlin Coons Astorino
Kaitlin Coons Astorino #32552-49
1601 Business Center Court
Case 1:20-cv-02753-JMS-MPB Document 1-1 Filed 10/23/20 Page 7 of 7 PagelD #: 11

Louisville, KY 40299
Telephone: (502) 458-1000
Facsimile: (502) 454-5512
kaitlin@isaacsandisaacs.com
Counsel for Plaintiff

DEMAND FOR JURY TRIAL
Comes now the Plaintiff Kreg Z. Anderson and hereby demands a trial by jury on all

issues so triable.

/s/ Kaitlin Coons Astorino
Kaitlin Coons Astorino #32552-49
